AGREEMENT FOR LIMITED WAIVER OF NONCIRCUMVENTION PROVISION

This AGREEMENT FOR LIMITED WAIVER OF NONCIRCUMVENTION PROVISION (this
“Agreement”) is made and entered into as of July 5, 2015, by and between Twinlab
Consolidated Holdings, Inc., a Nevada corporation (the “Company”), and Capstone
Financial Group, Inc., a Nevada corporation (“Capstone”).

1.         Noncircumvention Provision.

1.1         The parties acknowledge that:

(a) Capstone and the Company entered into a Compromise Agreement and Release
dated May 28, 2015, Section 9 of which (the “Noncircumvention Provision”)
provides:

“Capstone is the owner of certain freely tradable shares of Twinlab common stock
and has identified, and may in the future identify, to Twinlab on a confidential
basis persons to whom Capstone might sell shares of such freely tradable stock
from its holdings. Twinlab hereby agrees that it shall not, without Capstone’s
prior written consent, privately place Twinlab equity securities to any persons
heretofore or hereafter first introduced to Twinlab by Capstone as described
above; provided that Twinlab may, without Capstone’s consent, privately place
Twinlab equity securities to such a person at any time after the earlier of (a)
the date the entire Series B Warrant (as amended pursuant hereto) has expired
and/or been exercised, or (b) the first anniversary of such particular
introduction. Nothing contained herein shall require Twinlab to provide Capstone
or persons identified by Capstone information that is not available in Twinlab’s
public filings, and Capstone represents and warrants that any activities
undertaken by Capstone or its representatives with any such persons or entities
with whom it engages shall be done in compliance with all applicable securities
laws and regulations.”

(b) On the date set forth on Schedule A hereto, Capstone confidentially
identified to the Company a certain investor to whom Capstone was seeking to
sell shares of Company stock owned by Capstone (such investor, as identified on
Schedule A hereto, hereinafter referred to as the “Investor”). The Company
acknowledges that Investor is a person described in and covered by the
Noncircumvention Provision. The 366th day after the date set forth on Schedule A
hereto for such Investor is referred to herein as the “Applicable Anniversary.”

(c) Investor has indicated to Capstone that if the Investor were to invest in
equity securities of the Company the Investor may wish to consider doing so on a
direct basis with the Company, and the Company has indicated to Capstone that it
is amenable to discussing such a direct investment with Investor.

(d) The Company acknowledges that it cannot at this time enter into a private
placement of its securities with Investor in the absence of a waiver of the
Noncircumvention Provision allowing such a placement, and Capstone is willing to
grant such a waiver on the terms set forth herein.

1.2         Accordingly, for good and valuable consideration, the sufficiency
and receipt of which are hereby expressly acknowledged, Capstone shall, and
hereby does, waive the Noncircumvention Provision as to the Investor, subject to
the terms and conditions of this Agreement (including the Waiver Fee provisions
hereof).

2.         Waiver Fee.

2.1         It is an express element of and condition to the waiver hereunder of
the Noncircumvention Provision that all consideration paid by Investor for the
purchase of Company equity securities in a Company private placement effected or
contracted for before the Applicable Anniversary (including any deemed pursuant
to Section 2.4(d) to have been effected or contracted for before the Applicable
Anniversary) shall be paid directly by the Investor to an escrow account for
such purpose at Goodwin Procter

1

   

LLP (the “Escrow Account”) and that such escrow holder shall be instructed to
first deliver to Capstone in cash all of the Waiver Fee cash components
attributable to such private placement, and then to deliver to Capstone all of
the Warrants component of the Waiver Fee attributable to such private placement
(it being understood that it is the Company’s responsibility to prepare and
execute such Warrants and transmit such Warrants to the escrow holder for
distribution onward to Capstone), and only then to deliver any remainder of such
Investor consideration to the Company. It is expressly understood that if the
indicated Waiver Fee is not in fact paid to Capstone via such escrow, Capstone
shall retain all other rights and remedies for recovery of the entire indicated
Waiver Fee directly from the Company (and/or for any breach of the
Noncircumvention Provision).

2.2         In consideration for Capstone waiving the Noncircumvention Provision
as to the Investor hereunder (subject to the terms and conditions hereof), the
Company agrees, if and each time Investor pays for Company equity securities
purchased in a Company private placement effected or contracted for before the
Applicable Anniversary, that Capstone shall be entitled to receive (a)
forthwith, a cash amount equal to 6% of the Consideration so received by the
Company, (b) forthwith after the aggregate Consideration received by the Company
pursuant to all such private placements reaches $35,000,000, a cash payment of
$1,400,000 (indicative of an additional 4% of such first $35,000,000), (c) as to
all Consideration so received by the Company other than such first $35,000,000
in the aggregate, forthwith, an additional cash amount equal to 4% of the
Consideration in such private placement (indicative of a new 10% effective rate
for all Consideration so received above the $35,000,000 threshold) [with the
private placement in which the threshold is crossed being partitioned], and (d)
forthwith (and without regard to any $35,000,000 threshold), warrants
(“Warrants”) to purchase a number of shares of common stock of the Company equal
to the quotient of 10% of the Consideration so received by the Company divided
by the exercise price for such Warrants as established below. The foregoing
sentence is, and any Waiver Fee under this Agreement shall itself be, subject to
Section 2.9 (and to the several provisions of Section 2.4).

2.3         As to the Warrants:

(a) It is understood that the Warrants shall have the same terms and conditions
as the (“first tranche”) Company Series B Warrants currently held by Capstone,
except that the expiration date shall be June 30, 2020, the number of warrant
shares shall be established as set forth in Section 2.2(d) above (subject to
later adjustments for splits, etc. as expressly set forth in the prescribed
terms and conditions of the Warrant), and the warrant exercise price shall be
determined as follows: (i) in the event that the only equity security sold in
the private placement(s) with Investor is Company common stock, then the
exercise price of the Warrant associated with each such placement shall be the
price per share of the stock sold in such private placement; or (ii) in the
event that such private placements (whether individually or separately) include
both the sale of Company common stock and the sale of Convertible Securities or
Options (each as defined below) that have a price per share on a
fully-exercised/exchange/converted basis that is lower than the price of the
stock sold in such private placements, then the exercise price of the Warrants
shall be (and if previously issued pursuant to a prior placement with Investor
shall be adjusted to be) the volume weighted average price per share of (x) the
stock sold and (y) the lower-effective-price Convertible Securities and/or
Options issued in such private placements, assuming full
exercise/exchange/conversion of each.

(b) It is further understood and agreed that the shares of Company common stock
underlying the Warrants shall have the same registration rights as those
applicable to the shares of Company common stock underlying the Company Series B
Warrants currently held by Capstone, pursuant to the Registration Rights
Agreement dated September 30, 2014 between Capstone and the Company.

(c) It is agreed that so long as the $12,000,000 minimum investment requirement
for a Waiver Fee as set forth in Section 2.9 is surpassed, that Capstone shall
be entitled to receive Warrants providing the right to purchase a minimum of
5,000,000 shares of Company common stock (or the equivalent number after all
adjustments for splits, etc.). Accordingly, if as of the Applicable Anniversary,
the number of shares of common stock underlying all Warrants issued to Capstone
pursuant hereto (collectively, assuming

2

   

full exercise thereof, the “Existing Warrant Shares”) is less than 5,000,000,
then the Company shall forthwith issue an additional Warrant to Capstone
providing the right to purchase a number of shares of Company common stock equal
to the remainder of 5,000,000 minus the number of Existing Warrant Shares, such
Warrant to be on the same terms, including exercise price, as would be
established for any other Warrant hereunder; provided, however, that if Capstone
shall otherwise become entitled to receive Warrants pursuant to Section 2.2 and
the number of underlying shares of Company common stock associated therewith,
when combined with the number of underlying shares of Company common stock
associated with Warrants previously issued to Capstone pursuant to this
Agreement other than the Warrant issued pursuant to this Section 2.3(c) exceeds
5,000,000, then the Company shall only be required to issue new Warrants in
amount of such excess (the Warrant issued pursuant to this Section 2.3(c)
serving as a credit against any such future obligations of the Company pursuant
to Section 2.2(d)).

(d) Notwithstanding all of the foregoing, if Capstone expressly requests in
writing that the limitation of this sentence be applicable to a particular
private placement (or that such limitation be applicable to Section 2.3(c)
and/or Section 2.5), Capstone shall not be entitled to receive any number of
Warrants greater than the number which would, as of the date earned and taking
into account all other Capstone-owned securities, result in Capstone’s
beneficial ownership percentage of Company common stock (determined in
accordance with Securities Exchange Act Rule 13d-3(d)) as of such date being
9.95%; and the number of Warrants issuable to Capstone shall in such event be
limited accordingly.

2.4         The following definitions and constructions shall apply for all
purposes of this Agreement:

(a) “Consideration” shall mean all gross consideration (including the fair
market value of any such gross consideration which is not cash) paid to and
received by the Company from Investor pursuant to any private placement of
Company equity securities with Investor effected or contracted for before the
Applicable Anniversary. It is expressly agreed that Consideration received into
the Escrow Account and no longer subject to any conditions precedent to the
closing of the underlying private placement shall be deemed received by the
Company for purposes of this provision.

(b) “Convertible Securities” shall mean any evidences of indebtedness, shares or
other securities convertible into or exchangeable for Company stock.

(c) “Options” shall mean rights, options or warrants to subscribe for, purchase
or otherwise acquire Company stock or Convertible Securities.

(d) The consideration for Capstone described in this Section 2 is referred to
collectively as the “Waiver Fee.”

(i) Subject to Section 2.9, the Waiver Fee shall apply for Consideration paid to
and received by the Company pursuant to any and all Company private placements
of equity securities to the Investor which are effected or contracted for before
the Investor’s Applicable Anniversary.

(ii) If Options or Convertible Securities are issued in a private placement
which is effected or contracted for before the Applicable Anniversary, then in
addition to any Waiver Fee that may be applicable pursuant to Section 2.4(d)(i)
(and subject to the other terms and conditions of this Agreement) for any
Consideration paid to and received by the Company for the initial issuance of
such Options or Convertible Securities, if and when such Options or Convertible
Securities are later exercised, exchanged or converted, an additional Waiver Fee
shall be applicable (subject to all the provisions of this Agreement) in respect
of any additional Consideration paid to and received by the Company upon such
exercise, exchange or conversion, even if the actual
exercise/exchange/conversion of such Options/Convertible Securities occurs after
the Applicable Anniversary (and, indeed, even if the Options/Convertible
Securities are not even potentially exercisable/exchangeable/convertible until
after the Applicable Anniversary). In other words, in such

3

   

scenarios, and solely with respect to Options and/or Convertible Securities
initially issued pursuant to a Company private placement effected or contracted
for before the Applicable Anniversary, the actual exercise/exchange/conversion
shall be treated as if it were an additional private placement, and such
additional private placement shall be deemed to have been effected or contracted
for before the Applicable Anniversary.

(iii) Similarly, if any Options or Convertible Securities initially issued
pursuant to a Company private placement effected or contracted for before the
Applicable Anniversary are, either before or after the Applicable Anniversary,
exchanged for or replaced by other Options or Convertible Securities, such other
Options or Convertible Securities shall also be deemed to have been issued in a
private placement which is effected or contracted for before the Applicable
Anniversary, and the provisions of this Agreement (including Section 2.4(d)(ii))
shall apply thereto.

(e) “Private placement” shall also include a registered direct offering to
Investor. In addition, an integrated series of private-placement transactions
shall be deemed a single private placement. Also, sales by Company agents of
Company equity securities to an Investor shall be deemed to have been private
placements by the Company.

(f) “Equity securities” shall include Options and Convertible Securities, as
well as shares; and “Company equity securities” shall also include equity
securities of any Company subsidiary or vehicle.

2.5         If any amendment of Options and/or Convertible Securities is made
after the issuance of the Options/Convertible Securities and the amended terms,
if in place ab initio, would have resulted in a lower warrant exercise price for
the associated Warrants pursuant to Section 2.3(a), the warrant exercise price
for the associated Warrants shall automatically be lowered to such lower
exercise price. Within 10 days after any amendment described in this Section
2.5, the Company shall give written notice to Capstone detailing the amendment
and the effect on Warrants.

2.6         Capstone acknowledges and agrees that the Company shall have the
sole and absolute discretion (a) to establish or modify the terms of any private
placement of its equity securities at any time, without notice to Capstone, (b)
to determine whether or not an Investor is a suitable investor, (c) to determine
whether, when and how to offer to Investor Company equity securities in any
Company private placement, (d) to market and negotiate the offer of Company
equity securities to Investor in any Company private placement, on such terms
and conditions as the Company deems fit, (e) to accept, in whole or in part, or
to reject (for any reason or no reason), in whole or in part, any subscription
from Investor for the purchase of Company equity securities, and (f) to
terminate any private placement of its equity securities at any time without
notice and without accepting a subscription from Investor.

2.7         The Company shall forthwith after any private placement of Company
equity securities to Investor effected or contracted for before the Applicable
Anniversary (including any deemed pursuant to Section 2.4(d) to have been
effected or contracted for before the Applicable Anniversary) send Capstone a
detailed written notice regarding the Consideration and the quantities and
material terms of the equity securities.

2.8         Under no circumstances shall any Waiver Fee be paid to Capstone with
respect to a possible Investor purchase of Company equity securities in a
Company private placement which, for any reason whatsoever, does not actually
happen.

2.9         Notwithstanding anything herein to the contrary, is expressly agreed
that no Waiver Fee shall be payable in respect of Capstone’s waiver under this
Agreement unless and until Investor purchases at least $12,000,000 of Company
equity securities in one or more Company private placements (in the aggregate)
before the Applicable Anniversary. (If no Waiver Fee is payable for purchases of
equity securities in one or more earlier private placements because the
$12,000,000 threshold has not yet been surpassed, but the $12,000,000 threshold
is thereafter surpassed, the indicated Waiver Fee amounts for such earlier
private

4

   

placement(s) shall be carried forward and shall also be payable within the
Section 2.1 mechanism for the threshold-crossing private placement.)

3.         Capstone’s Activities. It is understood by the parties that
Capstone’s interactions with the Investor to date have been solely for
Capstone’s own account and not on behalf of the Company, and that in connection
with any private placement by the Company of its equity securities with the
Investor, Capstone shall not be required to and shall not (a) provide advice or
recommendations to the Investor regarding the advantages of purchasing Company
equity securities in any Company private placement or in a particular Company
private placement, (b) conduct due diligence on behalf of the Company or the
Investor, (c) engage in any negotiations on the Company’s behalf with the
Investor or on the Investor’s behalf with the Company, (d) provide financing to
the Investor, or guarantee any financing, for the purchase of Company equity
securities in a Company private placement, or (e) handle, possess or in any way
have custody over any funds or securities involved in any transaction between
the Company and the Investor.

4.         Miscellaneous Provisions.

4.1         Amendments and Waiver. No amendment or modification hereto or waiver
of any of the terms or provisions hereof shall be valid unless set forth in a
writing that is executed by each of the parties hereto. No such waiver of any
term, provision or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a further waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement. Moreover, it is expressly agreed that the Noncircumvention
Provision waiver granted herein shall apply only to the Investor and does not
extend to any other person or entity beyond the Investor.

4.2         Expenses. Each party shall bear and pay all of its own expenses
incurred in the preparation of and performance pursuant to this Agreement.

4.3         Entire Agreement. This Agreement contains the entire agreement of
the parties hereto with respect to the subject matter of this Agreement, and
supersedes any and all prior and contemporaneous commitments, undertakings and
agreements, whether written or oral, with respect to the subject matter hereof.
The parties acknowledge that each party has not relied, in deciding whether to
enter into this Agreement on this Agreement’s expressly stated terms and
conditions, on any representations, warranties, covenants, undertakings,
commitments, promises or agreements, which are not expressly set forth within
this Agreement.

4.4         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to its
conflicts of law principles or statutes, and the parties consent to the
exclusive jurisdiction by the state and federal courts sitting in New York.

4.5         Severability. This Agreement is severable. If any portion(s) of this
Agreement is found to be unenforceable, the portion(s) shall be construed in
such a manner as will to the maximum extent possible enable such portion(s) to
be enforceable, the remaining portions of this Agreement shall be enforced to
the maximum extent possible, and the unenforceable portion will not affect the
enforceability of the remaining provisions.

4.6         Notices. All notices, requests, demands and other communications
given or made pursuant to this Agreement shall be in writing and sent by US
mail, email, overnight courier, or personal delivery, to the following
addresses:



If to the Company: Twinlab Consolidated Holdings, Inc.   632 Broadway   New
York, NY 10012   Attn: Richard H. Neuwirth, CLO

5

   



  Email: rneuwirth@twinlab.com     If to Capstone: Capstone Financial Group,
Inc.   8600 Transit Road   East Amherst, NY 10451   Attn: Darin Pastor, CEO  
Email: dpastor@capstonefg.com

 

or at such other address for a party as shall be specified by like notice. Any
notice which is delivered personally, by overnight courier or by email in the
manner provided in this Section 4.6 shall be deemed to have been duly given to
the party to whom it is addressed upon actual receipt by such party. Any notice
which is addressed and mailed in the manner herein provided shall be
conclusively presumed to have been given to the party to whom it is addressed at
the close of business, local time of the recipient, on the third business day
after it is so placed in the US mail.

4.7         Facilitation. Each party hereto agrees to execute and perform such
other documents and acts as are reasonably required in order to facilitate the
terms of this Agreement and the intent thereof, and to cooperate in good faith
in order to effectuate the provisions of this Agreement.

4.8         Authorization. Each party represents and warrants to the other party
that its execution and delivery of this Agreement have been duly authorized by
its Board of Directors and do not violate any law or any agreement between it
and any third party. Each individual signing this Agreement on behalf of a party
represents and warrants in his individual capacity to the other party that his
execution and delivery of this Agreement on behalf of such first party has been
duly authorized by such first party’s Board of Directors.

4.9         Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. A signed copy of this Agreement for
Limited Waiver of Noncircumvention Provision delivered by facsimile, email or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signature and shall bind any party hereto
whose signature was so delivered.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement for
Limited Waiver of Noncircumvention Provision as of the date first above written.

 

COMPANY

 

Twinlab Consolidated Holdings, Inc.

 

 

By: _____________________________

Thomas Tolworthy, Chief Executive Officer

/s/ Thomas Tolworthy

CAPSTONE

 

Capstone Financial Group, Inc.

 

 

By: _____________________________

Darin Pastor, Chief Executive Officer

/s/ Darin Pastor

 

6

   

 

SCHEDULE A

 

Identification and Definition of “Investor”

 

For the purposes of this Agreement for Limited Waiver of Noncircumvention
Provision, the “Investor” is and shall mean B. Thomas Golisano, all persons or
entities directly or indirectly controlled by Mr. Golisano, and any members of
Mr. Golisano’s immediate family (which for purposes hereof shall include any
parent, spouse, fiancée, or child) or trusts for the benefit of Mr. Golisano or
such immediate family members.

 

Date: June 13, 2015

 

 

 

 



   



 